          Case 6:18-cv-00308-ADA Document 5 Filed 10/17/18 Page 1 of 22




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION


 MV3 PARTNERS LLC,                                 §
                                                   §   Civil Action No.: 6:18-cv-00308-ADA
                                                   §
                 Plaintiff,                        §
                                                   §       JURY TRIAL DEMANDED
 v.                                                §
                                                   §
 ROKU, INC.,                                       §
                                                   §
                 Defendant.                        §



                AMENDED COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff MV3 Partners LLC (“MV3”), by and through its attorneys, for its Complaint

against Defendant Roku, Inc. (“Roku”), hereby alleges the following:

                              I.     NATURE OF THE ACTION

               This is a patent infringement action to end Defendant’s unauthorized and infringing

manufacture, use, sale, offering for sale, and/or importation of methods and products incorporating

Plaintiff’s patented inventions.

               MV3 is owner of all right, title, and interest in and to United States Patent No.

8,863,223 (the “’223 Patent”), issued October 14, 2014 and titled “Mobile Set Top Box.” A true

and correct copy of the ’223 Patent is attached hereto as Exhibit A.

               The ’223 Patent discloses a set top box that acts as a conduit between disparate data

networks and display devices. The ’223 Patent describes a novel set top box that contains

significant technical improvements over prior art set top boxes.
         Case 6:18-cv-00308-ADA Document 5 Filed 10/17/18 Page 2 of 22




               Roku manufactures, provides, sells, offers for sale, imports, and/or distributes

products and services which directly infringe the ’223 Patent. Further, Roku indirectly infringes

the ’223 Patent by inducing and/or contributing to infringement by others, including its service

operators through licensing relationships and partners through Roku’s Roku TV licensing

program, in making and using Roku’s products and services in an infringing manner. See

https://ir.roku.com/node/7416/html (last visited Oct. 16, 2018).

               MV3 seeks monetary damages and prejudgment interest for Defendant’s past and

continuing infringement of the ’223 Patent.

                                        II.    PARTIES

               Plaintiff MV3 Partners LLC is a limited liability company organized and existing

under the laws of Florida, with its principal place of business at 4440 PGA Blvd., Suite 600, Palm

Beach Gardens, Florida 33410.

               Defendant Roku, Inc. is a corporation organized and existing under the laws of

Delaware and is authorized to do business in Texas. Roku may be served through its agent for

service of process, Corporation Service Company, at 211 E. 7th Street, Suite 620, Austin, Texas

78701. Roku has a research and development office at 9606 N. Mopac Expressway, Suite 400,

Austin, Texas 78759.

               According to Roku’s Q2 2018 Shareholder Letter dated August 8, 2018, Roku

forecasts, for 2018, total net revenue of between $710 and $730 million and total gross profit of

between $315 and $327 million. Roku derives and will continue to derive substantial net revenues

and gross profits from the licensing of Roku’s platform to TV manufacturers and service providers.

See https://ir.roku.com/static-files/d7d2b538-5cd7-4f13-a9e8-3c7f2b47d1ea (last visited Oct. 16,

2018).




                                               -2-
          Case 6:18-cv-00308-ADA Document 5 Filed 10/17/18 Page 3 of 22




                                 III.   JURISDICTION AND VENUE

                This is an action for patent infringement, which arises under the Patent Laws of the

United States, in particular, 35 U.S.C. §§ 271, 281, 282, 284, and 285. The Court has jurisdiction

over the subject matter of this action under 28 U.S.C. §§ 1331 and 1338(a).

                This Court has personal jurisdiction over Roku because it has committed acts giving

rise to this action within Texas and within this judicial district. Defendant also regularly does

business or solicits business in this District and in Texas, engages in other persistent courses of

conduct and derives substantial revenue from products and/or services provided in this District and

in Texas, and has purposefully established substantial, systematic, and continuous contacts with

the District and should reasonably expect to be sued in a court in this District. For example, Roku

has a research and development office in this District and has a Texas registered agent for service.

Roku operates a website that solicits sales of the infringing products by consumers in this District

and in Texas, has entered into partnerships with numerous resellers and distributors to sell and

offer for sale the infringing products to consumers in this District and in Texas, both online and in

stores, and offers support service to customers in this District and Texas. Given these contacts,

the Court’s exercise of jurisdiction over Roku will not offend traditional notions of fair play and

substantial justice.

                Venue in the Western District of Texas is proper pursuant to 28 U.S.C. §§ 139l (b),

(c) and l400(b) because Roku has an established place of business in this District, including at

9606 N. Mopac Expressway, Suite 400, Austin, Texas 78759, has committed acts within this

judicial district giving rise to this action, and Roku continues to conduct business in this judicial

district, including one or more acts of selling, using, importing and/or offering for sale infringing

products or providing support service to Roku’s customers in this District.




                                                -3-
          Case 6:18-cv-00308-ADA Document 5 Filed 10/17/18 Page 4 of 22




                                 IV.    THE PATENT-IN-SUIT

               The ’223 Patent discloses a set top box that provides functionality that enables a

connected display device to render a television signal and enables an upconversion/upscaling

process from a mobile computing device where media content residing on or being streamed to

the mobile computing device is forwarded to a display device.

               The specification of the ’223 Patent identifies technical problems in the prior art

and claims improvement to these problems. For instance, the specification explains that prior art

set top boxes could only be used with the network that provided the box, such as Comcast or

Verizon FIOS. (’223 Patent at 1:32-37.) Moreover, prior art mobile computing devices could not

“be connected to large display monitors” and were “limited to displaying over-the-air signals on a

mobile terminal.” Id. at 2:24-37. The specification further explains the need to “enable the mobile

set top box to up-convert content intended for a mobile computer device, such as a mobile phone,

so that the content is properly viewed on a larger display, such as a large screen HDTV.” Id. at

2:58-61. In essence, the ’223 Patent claims a technical solution to these problems through a mobile

set top box that combines the functionality of a set top box and a mobile communication system

so that content normally available at discrete locations can be available any time. Further, the

claimed mobile set top box can up-convert content intended for a mobile phone so that the content

is properly viewed on a larger display. The claimed technical solution is further incorporated in

at least claim 1 of the ’223 patent.

               MV3 owns all substantial and material rights to and interests in the ’223 Patent,

including the right to recover damages for all past and future infringement thereof.

               The ’223 Patent is valid and enforceable.




                                               -4-
          Case 6:18-cv-00308-ADA Document 5 Filed 10/17/18 Page 5 of 22




                       COUNT I:       INFRINGEMENT OF THE ’223 PATENT

               MV3 incorporates paragraphs 1 through 15 herein by reference.

               Direct Infringement. Roku, without authorization or license from MV3, has been

and is presently directly infringing, literally or under the doctrine of equivalents, at least claim 1

of the ’223 Patent, as infringement is defined by 35 U.S.C. § 271(a), including through making,

using (including for testing purposes), selling and offering for sale infringing products. Roku is

thus liable for direct infringement of the ’223 Patent pursuant to 35 U.S.C. § 271(a). Exemplary

infringing products include Roku’s Roku TV, Roku’s media players, such as the Roku Ultra, Roku

Express, Roku Express+, Roku Premiere, Roku Premiere+, Roku Streaming Stick, Roku

Streaming Stick+, and Roku’s related Roku mobile app (collectively, “the Roku Devices”).

               For example, the Roku Devices infringe claim 1 of the ’223 Patent because they

provide functionality to enable the provisioning of both broadcast television and internet content

for display on a television screen.

               As reflected in Roku’s own product literature illustrated below, the Roku Devices

are configured to accept and receive content from a mobile computing device, such as an Android

or iOS mobile phone. For example, the Roku Devices enable two-way wireless communication

with a mobile computing device. Mobile computing devices are configured to receive media

content (e.g., content from the Roku mobile app) from at least two different types of

communications networks (e.g., cellular broadband and WiFi).            All of this functionality is

disclosed in at least claim 1 of the ’223 Patent.




                                                    -5-
         Case 6:18-cv-00308-ADA Document 5 Filed 10/17/18 Page 6 of 22




https://support.roku.com/article/208755108-what-is-play-on-roku (last visited Oct. 16, 2018).




https://support.roku.com/article/208754928-how-to-use-screen-mirroring-with-your-android-or-

windows-device (last visited Oct. 16, 2018).




                                               -6-
          Case 6:18-cv-00308-ADA Document 5 Filed 10/17/18 Page 7 of 22




https://www.roku.com/products/roku-ultra (last visited Oct. 16, 2018).

                As reflected in Roku’s own product literature illustrated below, the Roku Devices

provide for input of media content from a mobile computing device. For example, the Roku

Devices are enabled to receive content cast from a mobile computing device.          All of this

functionality is disclosed in at least claim 1 of the ’223 Patent.




Id.




https://image.roku.com/c3VwcG9ydC1B/Roku-TV-User-Guide-US-CA-8-0-2.pdf (at pg. 127,

last visited Oct. 16, 2018).

                As reflected in Roku’s own product literature illustrated below, the Roku Devices

provide for input of a television signal (e.g., live television apps, such as the Roku Channel,

DirecTV NOW, fuboTV, Hulu with Live TV, Philo, SlingTV, YouTube TV, and PlayStation Vue).

All of this functionality is disclosed in at least claim 1 of the ’223 Patent.


                                                 -7-
         Case 6:18-cv-00308-ADA Document 5 Filed 10/17/18 Page 8 of 22




https://www.roku.com/products/roku-ultra (last visited Oct. 16, 2018).




https://www.roku.com/how-it-works (last visited Oct. 16, 2018).




                                              -8-
         Case 6:18-cv-00308-ADA Document 5 Filed 10/17/18 Page 9 of 22




https://blog.roku.com/blog/2017/09/07/how-to-watch-local-channels-news-and-weather-on-your-

roku-player-and-roku-tv/ (last visited Oct. 16, 2018).




https://www.roku.com/whats-on/the-roku-channel (last visited Oct. 16, 2018).




https://blog.roku.com/cable-alternatives (last visited Oct. 16, 2018).




                                                -9-
         Case 6:18-cv-00308-ADA Document 5 Filed 10/17/18 Page 10 of 22




               As reflected in Roku’s own product literature illustrated below, the Roku Devices

have a video processor that is configured to receive and process media content from a mobile

computing device. Moreover, the video processor within the Roku Devices can process media

content from unicast and multicast broadcasts and is able to process a predefined protocol stack of

video packets. All of this functionality is disclosed in at least claim 1 of the ’223 Patent.




https://www.roku.com/products/roku-ultra (last visited Oct. 16, 2018).




https://www.roku.com/roku-tv/picture-quality (last visited Oct. 16, 2018).




http://open-media-community.com/2015/01/27/stream-any-format-to-roku/ (last visited Oct. 16,

2018).




                                                - 10 -
         Case 6:18-cv-00308-ADA Document 5 Filed 10/17/18 Page 11 of 22




               As reflected in Roku’s own product literature illustrated below, the Roku Devices

have a processor that enables upconversion. All of this functionality is disclosed in at least claim

1 of the ’223 Patent.




https://www.roku.com/products/roku-ultra (last visited Oct. 16, 2018).




https://www.roku.com/roku-tv/picture-quality(last visited Oct. 16, 2018).

               As reflected in Roku’s own product literature illustrated below, the Roku Devices

are capable of upconverting media content from a mobile computing device for display on a larger

display device (e.g., the display of a TV). All of this functionality is disclosed in at least claim 1

of the ’223 Patent.




                                                - 11 -
        Case 6:18-cv-00308-ADA Document 5 Filed 10/17/18 Page 12 of 22




https://support.roku.com/article/208754928-how-to-use-screen-mirroring-with-your-android-or-

windows-device (last visited Oct. 16, 2018).




https://www.forbes.com/sites/sethporges/2016/09/28/why-you-should-upgrade-to-the-roku-ultra-

set-top-box/#feb4c443c061 (last visited Oct. 16, 2018).




                                               - 12 -
         Case 6:18-cv-00308-ADA Document 5 Filed 10/17/18 Page 13 of 22




https://www.roku.com/roku-tv/picture-quality (last visited Oct. 16, 2018).

               As reflected in Roku’s own product literature illustrated below, the Roku Devices

receive media content from the mobile computing device in a first format. All of this functionality

is disclosed in at least claim 1 of the ’223 Patent. See https://support.roku.com/article/208754928-

how-to-use-screen-mirroring-with-your-android-or-windows-device (last visited Oct. 16, 2018).

               The Roku Devices determine a file format from the mobile computing device. This

functionality is disclosed in at least claim 1 of the ’223 Patent.




https://www.forbes.com/sites/sethporges/2016/09/28/why-you-should-upgrade-to-the-roku-ultra-

set-top-box/#feb4c443c061 (last visited Oct. 16, 2018).




                                                - 13 -
         Case 6:18-cv-00308-ADA Document 5 Filed 10/17/18 Page 14 of 22




https://support.roku.com/article/208755108-how-to-display-photos-on-the-tv-using-play-on-roku

(last visited Oct. 16, 2018).

               As reflected in Roku’s own product literature illustrated below, the Roku Devices

query the display device by determining the required display resolution and determine the native

display resolution of the second size format of the display device based on a response resulting

from the query of the display device. All of this functionality is disclosed in at least claim 1 of the

’223 Patent.




                                                - 14 -
         Case 6:18-cv-00308-ADA Document 5 Filed 10/17/18 Page 15 of 22




https://support.roku.com/article/115009246867-how-to-change-the-display-type-on-your-roku-

streaming-player (last visited Oct. 16, 2018).

               As reflected in Roku’s own product literature illustrated below, the Roku Devices

authenticate the validity of the user and determine whether the media is permitted to be displayed.

This functionality is disclosed in at least claim 1 of the ’223 Patent.




https://support.roku.com/article/208754928-how-to-use-screen-mirroring-with-your-mobile-

device (last visited Oct. 16, 2018).

               As reflected in Roku’s own product literature illustrated below, the Roku Devices

upscale the received content from mobile computing device to provide upconverted media content

to the display. This functionality is disclosed in at least claim 1 of the ’223 Patent.




                                                 - 15 -
         Case 6:18-cv-00308-ADA Document 5 Filed 10/17/18 Page 16 of 22




https://www.forbes.com/sites/sethporges/2016/09/28/why-you-should-upgrade-to-the-roku-ultra-

set-top-box/#feb4c443c061 (last visited Oct. 16, 2018).




https://www.roku.com/roku-tv/picture-quality (last visited Oct. 16, 2018).

               As reflected in Roku’s own product literature illustrated below, the Roku Devices

render a television signal into media content for display device, receive a television signal from

the television input, decode the television signal into media content, and render the media content

on the display device. This functionality is disclosed in at least claim 1 of the ’223 Patent.




https://www.roku.com/how-it-works (last visited Oct. 16, 2018).



                                               - 16 -
         Case 6:18-cv-00308-ADA Document 5 Filed 10/17/18 Page 17 of 22




https://www.roku.com/products/roku-ultra (last visited Oct. 16, 2018).




https://blog.roku.com/blog/2017/09/07/how-to-watch-local-channels-news-and-weather-on-your-

roku-player-and-roku-tv/ (last visited Oct. 16, 2018).

               As reflected in Roku’s own product literature illustrated below, the Roku Devices

have an output that enables displaying content on the display device from both a mobile computing

device and also from a television signal. This functionality is disclosed in at least claim 1 of the

’223 Patent. See https://www.roku.com/products/roku-ultra (last visited Oct. 16, 2018).




                                               - 17 -
         Case 6:18-cv-00308-ADA Document 5 Filed 10/17/18 Page 18 of 22




                                               ...




https://image.roku.com/c3VwcG9ydC1B/Roku-TV-User-Guide-US-CA-8-0-2.pdf (at pgs. 1-2,

last visited Oct. 16, 2018).

               Indirect Infringement. At least since Roku’s receipt of notice and/or the filing of

this Complaint, Roku and its partners and service operators, including merchants and end-users,

that use the Roku Devices and televisions that include the Roku infringing embedded technology,

without authorization or license from MV3, have been and are presently directly infringing at least

claim 1 of the ’223 Patent. Such partners and service operators include, for example, Insignia

Systems, Inc., TCL Corporation, Hisense Co., Ltd., Sharp Corporation, RCA Corporation, Hitachi,

Ltd., Koninklijke Philips N.V., Element Brand Holding, LLC, Best Buy Co., Walmart Inc.,

Amazon.com, Inc., and QVC, Inc. See https://www.roku.com/products/finder/roku-tv (last visited

Oct. 16, 2018). Roku is contributing to the infringement by others and/or inducing infringement



                                              - 18 -
         Case 6:18-cv-00308-ADA Document 5 Filed 10/17/18 Page 19 of 22




by others, by, among other things, providing live TV streaming apps of third parties and integrating

Roku’s infringing technology into Smart TVs of third parties. Roku has also contributed and/or

induced, and continues to contribute and/or induce the infringement of at least claim 1 of the ’223

Patent by contributing to and/or inducing its partners and service operators to use Roku’s products,

such as the Roku Devices and televisions that include Roku infringing technology, in an infringing

manner as described above, including encouraging and instructing its partners and service

operators through user manuals sold with the Roku Devices and televisions that include the Roku

infringing technology and through advertising and promoting use of infringing products. Roku

has specifically intended that its partners and service operators use its products that infringe at

least claim 1 of the ’223 Patent by, at a minimum, providing access to support, training, and

instructions for its infringing products to its partners and service operators to enable them to

infringe at least claim 1 of the ’223 Patent, as described above. Roku has known, at least as early

as the service of this Complaint, that its infringing products, such as the Roku Devices, cannot be

used without infringing the technology claimed in the ’223 Patent, and are not staple articles of

commerce suitable for substantial non-infringing uses. For example, as alleged above, the Roku

Devices contain the functionality that enables a connected display to render a television signal and

also an upconverted/upscaled input from a mobile computing device. Such functionality is not

part of a staple article of commerce suitable for substantial non-infringing uses.

               MV3 is entitled to recover damages from Roku to compensate it for Roku’s

infringement, as alleged above, in an amount measured by no less than a reasonable royalty under

35 U.S.C. § 284.




                                               - 19 -
 Case 6:18-cv-00308-ADA Document 5 Filed 10/17/18 Page 20 of 22




                         V.      DEMAND FOR JURY TRIAL

MV3 demands a trial by jury of any and all issues triable of right before a jury.

                         VI.    PRAYER FOR RELIEF

WHEREFORE, Plaintiff MV3 respectfully requests that the Court:

A.     Enter a judgment that Roku directly infringed, contributorily infringed, and/or

       induced infringement of one or more claims of the ’223 Patent;

B.     Enter a judgment awarding Plaintiff MV3 all damages adequate to compensate it

       for Defendant Roku’s direct or contributory infringement of, or inducement to

       infringe, the ’223 Patent, including all pre-judgment and post-judgment interest at

       the maximum rate permitted by law;

C.     Declare this case exceptional pursuant to 35 U.S.C. §285; and

D.     Award Plaintiff MV3 its costs, disbursements, attorneys’ fees, and such further and

       additional relief as is deemed appropriate by this Court.




                                       - 20 -
       Case 6:18-cv-00308-ADA Document 5 Filed 10/17/18 Page 21 of 22




Dated: October 17, 2018           RESPECTFULLY SUBMITTED,

                                  /s/ J. Mark Mann
                                  J. Mark Mann
                                  State Bar No. 12926150
                                  mark@themannfirm.com
                                  G. Blake Thompson
                                  State Bar No. 24042033
                                  blake@themannfirm.com
                                  MANN | TINDEL | THOMPSON
                                  300 West Main St.
                                  Henderson, Texas 75652
                                  913 Franklin Ave., Suite 201
                                  Waco, Texas 76701
                                  Telephone: (903) 657-8540
                                  Facsimile: (903) 657-6003

                                  Craig D. Cherry
                                  State Bar No. 24012419
                                  ccherry@haleyolson.com
                                  HALEY & OLSON, P.C.
                                  100 N. Ritchie Road, Suite 200
                                  Waco, Texas 76712
                                  913 Franklin Ave., Suite 201
                                  Waco, Texas 76701
                                  Telephone: (254) 776-3336
                                  Facsimile: (254) 776-6823

                                  Jonathan K. Waldrop (CA Bar No. 297903) (pro hac vice
                                  pending)
                                  jwaldrop@kasowitz.com
                                  Darcy L. Jones (CA Bar No. 309474) (pro hac vice
                                  pending)
                                  djones@kasowitz.com
                                  Marcus A. Barber (CA Bar No. 307361) (pro hac vice
                                  pending)
                                  mbarber@kasowitz.com
                                  John W. Downing (CA Bar No. 252850) (pro hac vice
                                  pending)
                                  jdowning@kasowitz.com
                                  Heather S. Kim (CA Bar No. 277686) (pro hac vice
                                  pending)
                                  hkim@kasowitz.com
                                  Jack Shaw (CA Bar No. 309382) (pro hac vice pending)
                                  jshaw@kasowitz.com
                                  Gurtej Singh (CA Bar No. 286547) (pro hac vice
                                  pending)
                                  gsingh@kasowitz.com
                                  KASOWITZ BENSON TORRES LLP
                                  333 Twin Dolphin Drive, Suite 200


                                   - 21 -
Case 6:18-cv-00308-ADA Document 5 Filed 10/17/18 Page 22 of 22



                           Redwood Shores, California 94065
                           Telephone: (650) 453-5170
                           Facsimile: (650) 453-5171

                           Daniel C. Miller (pro hac vice pending)
                           (NY State Bar No. 4232773)
                           KASOWITZ BENSON TORRES LLP
                           1399 New York Avenue NW, Suite 201
                           Washington, DC 20005
                           Telephone: (202) 760-3400
                           Facsimile: (202) 760-3401
                           Email: dcmiller@kasowitz.com

                           Rodney R. Miller
                           (Texas Bar No. 24070280)
                           KASOWITZ BENSON TORRES LLP
                           1349 West Peachtree Street N.W., Suite 1500
                           Atlanta, Georgia 30309
                           Telephone: (404) 260-6080
                           Facsimile: (404) 260-6081
                           Email: rmiller@kasowitz.com

                           Attorneys for Plaintiff
                           MV3 Partners LLC




                            - 22 -
